Case 7: 20- -cr-O0860 Document 1 Filed on 03/10/20 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal ‘Complaint : United States District ( Court

 

 

Southern wisirrct ort

_ UNITED STATES DISTRICT COURT FILED
for the MAR 10 2020

Southern District of Texas David J Bradley clerk

 

United States of America ) ;
-David FRAUSTO Case No. U— OO = 0059-™
YOB: 2000 Citizenship: United States ) “
)
)
Defendant(s)
CRIMINAL COMPLAINT -

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of -March 09, 2020 _. in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated: ,
Code Section knowingly and intentionally posdees Shes seee fey distribute 11.26 kilograms of
21 U.S.C. § 847 - cocaine, a Schedule II controlled substance
21 U.S.C. § 952 knowingly and intentionally import with the intent to distribute 11.26 kilograms of

cocaine, a Schedule II controlled substance |

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet. :

. ° ‘Y | Complajntiht’s signature
Approved by AUSA Amy L:Greenbauin 3]lolmy eee
— iM daris Jones , HSI Special Agent

oe Printed name and title

 

Sworn to before me and signed in my presence.

Date: 3/10/2020

 

; Kink, Judge's signature _ a
City and state: McAllen, Texas iS tt H gcker, United States Magistrate Judge. -

Printed name and title
 

 

Case 7:20-cr-00860 Document1 Filed on 03/10/20 in TXSD Page 2 of 2

Attachment A

On March 09, 2020, Department of Homeland Security (DHS) Homeland Security
Investigations (HSD Special Agent (SA)s, received information that a vehicle was attempting to
enter the United States from Mexico via the Anzalduas Port of Entry (POE) in Mission, TX..-
David FRAUSTO arrived at the Anzalduas POE driving a white Chevrolet Impala with Texas
Plates KHH1481. He was the sole occupant of the vehicle. FRAUSTO was referred for
secondary inspection as a random inspection. The vehicle was taken for x-ray scans and
~ anomalies were observed in the front floorboard. Officers located a white powdery substance
hidden in a non-factory compartment in the front floorboard of the vehicle. The substance field
tested positive for characteristics of cocaine. Customs and Border Protection Officers removed
ten individually wrapped bundles weighing approximately 11.26 kilograms. All of the facts of
this investigation are not completely known at this time; the facts gathered herein are for the
‘ purposes of establishing probable cause within this complaint.

On March 09, 2020, at approximately 10:30 AM. HSI SA Jaris Jones and Customs. and
Border Protection Officer and Task Force officer (CBPO TFO) Ana Aguilar interviewed
FRAUSTO, who waived his Miranda rights in writing. FRAUSTO stated that the vehicle he was
driving was his vehicle and that he is the only person that has access to the vehicle. He stated
there is only one copy of the car keys, which were the keys in his possession. The vehicle was
registered under FRAUSTO’s name and he has owned the vehicle for almost a year. The
wrapping on the bundles appeared to be fresh and newly packaged.

FRAUSTO stated that he is a student at South Texas College. When asked for the names
of his college class instructors, FRAUSTO was unable to provide the actual names of the
individuals that are teaching any of his classes. Upon a search of the vehicle, officers located a
backpack that contained a coloring book with no other college course work inside. |

FRAUSTO then stated that was going to visit his future girlfriend before returning home
to Reynosa. Throughout the interview, FRAUSTO provided inconsistent statements as to what
his activities were going to be while in the United States.
